DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed December 1, 2021 , with respect to  Claims 10-20 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claims 10-20 has been withdrawn. 
Applicant’s arguments, see pages 7-8, filed December 1, 2021 , with respect to  Claims 1-4 and 12 have been fully considered and are persuasive.  The 35 USC 103 rejection of Claims 1-4 and 12 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach a handheld tool for both inserting and removing stakes, the tool including, inter alia:
a vertical post for grasping the tool;
a clamp attached to the lower portion of the pole, the clamp having a fixed clamping surface attached to the post, a movable clamping surface, and a linkage connecting the two clamping surfaces; and a
a step attached to the movable clamping surface;
wherein a downwardly directed force applied to the step moves the movable clamping surface towards the fixed clamping surface to grasp the stack and simultaneously urges the stake into the ground. 

The closest prior art (US 2017/0058559) discloses a handheld tool for both inserting and removing a stake/post, the tool including a vertical post and a collar with an opening that fits around the post/stake and that when pushed down by applying a downward force on the pole, causes the collar to grip the post/stake and insert it into the ground. However, this tool fails to teach the clamp with the movable clamping surface and step that moves the movable clamping surface to grasp the stake/post while simultaneously urging the stake/post into the ground

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2017/0058559.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652